C. D. San Juan. Nulidad de ejecu-ción hipotecaria.
Por cuanto no existe en el presente recurso, ni es nece-sario, el pliego de excepciones o exposición del caso.
Por cuanto el escrito de apelación fue radicado en octu-bre 13 de 1926 y no se ha archivado la transcripción en esta corte ni se ha obtenido prórroga al efecto.
Por tanto : Vista la doctrina establecida en los casos de Hernández v. Quiñones, 34 D.P.R. 721; Sucn. J. Martínez v. Dávila, 17 D.P.R. 1008; y Melchior et al. v. Banco Comercial, 36 D.P.R. 91, se declaró con lugar la moción. Desestimada.